Citation Nr: 0214385	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  99-22 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1965 to October 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas which granted service connection for PTSD and assigned 
an evaluation of 30 percent disabling effective July 2, 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the duties 
to notify and assist have been met.

2.  PTSD is manifested by symptoms of depression, a dislike 
for being in public, sleep disturbance, and short term memory 
loss, productive of no more than occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD has 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for an increased rating and its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  By virtue of the rating decision, statement of the 
case, supplemental statement of the case, and letters issued 
by the RO, the veteran was given notice of the reasons and 
bases for the VA denial, the information and evidence 
necessary to substantiate the veteran's claim, as well as the 
applicable law.  Specifically, in compliance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), a January 2002 letter 
from the RO apprised the veteran of the development the VA 
would attempt to perform, and the evidence the veteran needed 
to provide.  There is no indication that this correspondence 
was returned as undeliverable.  As such, the Board finds that 
this correspondence clearly satisfied VA's duty to notify.  

The Board also points out that the veteran's service medical 
records and post service treatment records have been 
obtained.  The veteran was afforded VA examinations relative 
to the disability at issue.  There is no indication that 
outstanding records exist.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The April 1999 rating decision appealed was the initial 
rating which granted service connection for PTSD.  Therefore, 
separate ratings can be assigned for this disability for 
separate periods of time based on facts found, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

The veteran is currently assigned a 30 percent disability 
rating for PTSD.  Under the General Rating Formula for 
Psychoneurotic Disorders, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

Evidence submitted to the claims file include treatment 
reports from VAMC Topeka dated April 1998 to July 1998.  In 
May 1998, the veteran complained of flashbacks to his time in 
Vietnam, depression, and social withdrawal.  He was diagnosed 
with Axis I dysthymic disorder, based on chronicity of 
depressive symptomatology, and PTSD, with a Global Assessment 
of Functioning (GAF) score of 55.  In July 1998, the veteran 
complained of depression, panic attacks, sleep problems and 
daily intrusive thoughts about his time in combat.  The 
veteran reported he had had many jobs following service, and 
only likes jobs in which he is left alone for most of the 
time.  The veteran had been married three times and has two 
children, who he has custody of.  He feels the need to act 
responsible because of his children.  He was provided with a 
diagnosis of Axis I PTSD, Axis IV unresolved traumatic 
memories, inadequate support system, single parent of two 
teenagers, and Axis V GAF score of 50.  

The veteran underwent a VA examination in September 1998.  
The examiner noted that he was unable to review the veteran's 
C-file.  The veteran complained of waking with feelings of 
dread, anxiety and fear, episodes of depression, night 
sweats, preoccupation periods of where he becomes lost and is 
unable to remember where he has been or what he had done.  He 
also had vivid memories of combat, including hallucinations 
of smells of dead and rotting bodies.  The veteran was close 
with his father, who died while the veteran was in the 
military.  While in the military, the veteran had seen many 
of his friends killed, and had to help pick up body bags of 
soldiers killed in combat.  Following service, he was married 
and divorced three times and had two sons.  He has been able 
to maintain gainful employment, and feels he is a reliable 
worker and does not miss work since he felt responsible for 
raising his sons.  

A mental status examination revealed the veteran to be a 
pleasant and outgoing man, who was able to express himself in 
a coherent manner.  It was obvious that he was under a great 
deal of stress and anger when he recalled his days in the 
military.  There were no signs of delusions except for the 
olfactory hallucinations regarding smells of dead and 
decaying bodies.  He was not suicidal or homicidal and his 
personal hygiene was good.  He has had sleep problems.  The 
veteran was oriented as to time, place and person.  He could 
remember three objects immediately and some 15 minutes later 
without any difficulty.  He had some problems in giving 
numbers forwards and backwards.  His affect was depressed, 
and he described anxiety and some depressed mood.  The 
examiner did not see any impulse disorder, and noted that the 
veteran was able to control himself.  The veteran was 
diagnosed with PTSD, chronic, moderately severe.  The 
diagnosis was based on the veteran's report of having 
experienced multiple stressors in a combat zone over an 
extended period of time, as well as his complaints of 
recurrent and distressing recollections of the past and 
disturbed sleep.  He was assigned a GAF score of 50.

Also included in the claims file were treatment records from 
VAMC Topeka from the year 1999.  These records show the 
veteran having undergone regular treatment for his PTSD.  GAF 
scores ranged from 50-55, with the exception of an August 
1999 entry in which he was assigned a GAF score of 30.  At 
that time he was dealing with conflicts in his family, a 
recent loss of job, breakup with his girlfriend, temporarily 
having to return his children to their mother, as well as 
legal problems and having fractured his left jaw.  

Additional treatment records from VAMC Topeka dated September 
1999 to December 1999 indicate that the veteran was 
undergoing group psychotherapy.  

The veteran underwent a VA Examination in February 2002.  The 
examiner stated that he was able to review the veteran's C-
file as well as electronic medical records.  The veteran 
reported that he has trouble reporting to work on time due to 
his medication, and suffered from a high level of depression.  
He did not report any substance abuse problems and indicated 
that he does not like being around people.  The veteran also 
stated that he had been married four times and was seriously 
considering getting a divorce from his current wife, although 
he does have a good relationship with his tow sons.  The 
veteran was currently employed.  He stated that his 
supervisor tolerates his lateness because he does a good job.  
A mental status examination revealed the veteran to be 
dressed neatly and not appearing overly anxious or depressed 
throughout the examination.  He was oriented to person, time 
and place.  His registration appeared intact.  The results 
suggested that the veteran may have some short-term memory 
difficulty, and would likely experience difficulty with 
concentration when encountering a stressor.  The veteran did 
not report any delusions, however he did report difficulty 
with olfactory hallucinations pertaining to the smell of 
burning flesh.  The examiner noted that the veteran's 
experience with PTSD was mild.  The veteran was able to 
maintain gainful employment over the past five years, and had 
no hospitalizations.  He was diagnosed as having Axis I PTSD, 
Axis IV marital discord, and Axis V GAF score of 70.  

Treatment records from VAMC Topeka dated February 2002 to 
April 2002 were obtained.  In February 2002, the veteran 
reported being anxious and looking over his shoulder.  He 
also reported thinking of Vietnam and having nightmares 
several times a week.  He stated that he did not like being 
around people, and only enjoyed spending time with his son.  
He reported shaking due to medication, which bothered him on 
the job.  His medication had been changed.  His mood was 
depressed with an appropriate affect.  In March 2002, the 
veteran reported being concerned that his medication was 
making him drowsy and he did not want to be around heavy 
machinery.  His supervisor was supportive, despite the 
veteran's fear that it would reduce his value to the 
business.  In April 2002, the veteran stated that he had a 
conflict with his wife over finances, and that he has trouble 
sleeping if he has a stressful day.  He continued to feel on 
guard.

While the record does not indicate that the veteran 
experiences impaired judgment and memory, or impaired 
thinking, he was found to suffer from various symptoms of 
PTSD, including intrusive thoughts, anxiety, depression, 
difficulty falling asleep or staying asleep, difficulty 
concentrating and nightmares.  He also experienced a variety 
of physical reactions such as increased anxiety when he 
encountered stimuli that reminded him of his time in Vietnam.  
In addition, he had a history of multiple failed marriages; 
and felt emotionally distant from other people.  He also 
preferred jobs in which he could work on his own.

The veteran's GAF scores have ranged from 30-70, however 
mainly in the 50-55 range, which is indicative of moderate to 
serious symptoms.  Based on the clinical assessments 
contained in the claims file, and consideration of 38 C.F.R. 
§ 4.7, the Board finds that the veteran's PTSD most nearly 
approximates the criteria for a 50 percent rating.  See 38 
C.F.R. §§ 3.102, 4.7, 4.126, 4.130, Diagnostic Code 9411.  

The evidence does not show that the veteran suffers from 
deficiencies in most areas due to suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical speech, or near-continuous panic or depression; a 
neglect of personal appearance and hygiene; or an inability 
to establish and maintain effective relationships.  The 
veteran's speech and thought processes were normal.  He has 
maintained his routine activities, including attention to his 
personal appearance and hygiene.  He has a good relationship 
with his children.  He is also currently able to maintain 
employment.  Accordingly, the Board finds that the evidence 
does not support the assignment of a 70 percent rating for 
PTSD.  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  38 C.F.R. § 
3.321(b)(1) (2001).  The regulation provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  "An exceptional case includes such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  

The record does not reflect that the veteran has required any 
hospitalization for his PTSD.  Moreover, there is no 
objective evidence that his PTSD markedly interfered with 
employment beyond that contemplated by the rating schedule.  
The veteran is employed.  Accordingly, the Board finds that 
there is no objective medical evidence which demonstrates 
anything exceptional or unusual about the veteran's service-
connected PTSD which is not contemplated in the criteria in 
VA's Schedule for Rating Disabilities.  Hence, referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.  


ORDER

Entitlement to an initial evaluation of 50 percent for post-
traumatic stress disorder (PTSD) is granted, subject to the 
applicable law governing the award of monetary benefits.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

